RYAN, Circuit Judge,
dissenting.
With very considerable reluctance, I must disagree with my colleague, Judge Peck, and vote to grant the Board’s petition. If I were free to do so, I would conclude that the notice posted by Williams very likely had “the tendency to mislead employees into believing that the Board favors [the Union] cause.” SDC Investment, Inc., 274 N.L.R.B. 556 (1985). But our review of decisions reached by the National Labor Relations Board is governed by the long established principle that “the Board’s findings of fact are conclusive ‘if supported by substantial evidence on the record considered as a whole.’ ” NLRB v. Superior Coatings, Inc., 839 F.2d 1178, 1180 (6th Cir.1988) (quoting 29 U.S.C.A. *114§ 160(e) (1973)). We may not substitute our judgment for that of the Board even where we would have reached a different conclusion had the case been before us on de novo review. NLRB v. St. Marys Foundry Co., 860 F.2d 679, 681 (6th Cir.1988).
Applying this standard to the case before us, I am obligated to uphold the Board’s finding that the altered sign did not have a tendency to mislead employees into believing that the Board endorsed the Union. The hearing officer, whose findings were adopted by the Board, made a factual finding to the contrary. He supported this decision as follows:
The notices were crudely hand written with felt pens of several different colors. They were placed over the bottom portion of Form NLRB-666, with its block letters professionally printed in blue ink. Luann Mrohs, an Employer witness, testified that the notices which Williams posted were not composites involving Board documents, only handwritten pages placed over the official, printed document. Although the remaining, visible portion of the official form stated, “NOTICE TO EMPLOYEES FROM THE NATIONAL LABOR RELATIONS BOARD,” Williams’ hand written documents were obviously not part of the Board form.
Neither respondent nor the court disputes any of the facts which the hearing officer cited in support of his factual conclusion that the documents did not have a tendency to mislead employees into believing the Board supported the Union. Because the above-cited facts constitute substantial evidence in support of the Board’s finding, I believe that this court must uphold it.